Case 1:18-cr-00160-SEB-DML Document 231 Filed 12/04/20 Page 1 of 2 PageID #: 1189




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )     No. 1:18-cr-00160-SEB-DML
                                                     )
  ROBERT FINCH,                                      ) -04
                                                     )
                               Defendant.            )


                           The Honorable Sarah Evans Barker, Judge
                                 Entry for December 4, 2020

     On this date, Defendant appeared in person, together with retained counsel, Joshua S.

  Moudy, and the Government appeared by AUSA Matthew J. Rinka along with investigative

  agents Scott Brown and J.J. De St Jean, USPIS for a sentencing hearing. The hearing was

  reported by Court Reporter, Laura Howie-Walters.

     •   The parties were heard with respect to the sentence and application of the Sentencing

         Guidelines.

     •   Sentence was imposed as stated on the record, including:

                       Incarceration: 48 months
                       Supervised Release: 2 years
                       Restitution: $3,032,868.13
                       Special Assessment: $2,300.00.

     •   The Defendant was advised of his right to appeal.

     •   Defendant remains out of custody on the previously ordered conditions of release.

     •   The Judgment is forthcoming.

     •   The proceedings were adjourned.
Case 1:18-cr-00160-SEB-DML Document 231 Filed 12/04/20 Page 2 of 2 PageID #: 1190




  Distribution:

  Grace B. Atwater
  KAMMEN & MOUDY
  grace@kammenlaw.com

  Joshua S. Moudy
  KAMMEN & MOUDY
  josh@kammenlaw.com

  Matthew Rinka
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  matthew.rinka@usdoj.gov
